Name: Council Regulation (EEC) No 3643/81 of 15 December 1981 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 81 Official Journal of the European Communities No L 364/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3643/81 of 15 December 1981 amending Regulation (EEC) No 2771 /75 on the common organization of the market in eggs THE COUNCIL OF THE EUROPEAN COMMUNITIES, desirable to increase those outlets by facilitating the export of eggs in the form of those products ; whereas, to that end, Annex I to Regulation (EEC) No 2771 /75 should be supplemented so as to enable refunds to be granted on the export of the eggs contained in those products , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Council Regulation (EEC) No 2771 /75 (2), as last amended by the 1979 Act of Accession , laid down that an export refund may be granted on eggs exported in the form of the processed products listed in Annex I thereto ; Whereas new processed products from hens' eggs have appeared on the market which might be of some economic importance for the egg sector ; whereas it is Annex I to Regulation (EEC) No 2771 /75 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER (') OJ No C 327, 14 . 12 . 1981 , p . 79 . (2) OJ No L 282, 1 . 11 . 1975, p . 49 . No L 364/2 Official Journal of the European Communities 19 . 12. 81 ANNEX ANNEX I CCT heading No Description 18.06 Chocolate and other food preparations containing cocoa 19.03 Macaroni , spaghetti and similar products : A. Containing eggs 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion 21.07 Food preparations not elsewhere specified or included : G. Other : I. Containing no milkfats or containing less that 1*5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : ex 1 . Containing no starch or containing less than 5 % by weight of starch  Preparations known as "long eggs", consisting in hens' eggs cooked in the form of cylinders ; the centre consists of the egg yolks and is completely surrounded by the whites of the eggs 22.09 C Spirituous beverages : ex V. Other :  Containing egg or egg yolk 35.02 A Albumins : II . Other : ex a) Ovalbumin : 1 . Dried (for example, in sheets , scales, flakes , powder) 2. Other'